       Case 8:17-cv-00361-TDC Document 263 Filed 11/05/18 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                     SOUTHERN DIVISION
____________________________________
                                           )
INTERNATIONAL REFUGEE                      )
ASSISTANCE PROJECT, et al.,                )
                                           )
        Plaintiffs,                        )
                                           )
        v.                                 )         No. 8:17-cv-00361-TDC
                                           )
DONALD TRUMP, in his official capacity )
as President of the United States, et al., )
                                           )
        Defendants.                        )
____________________________________)
                                           )
IRANIAN ALLIANCES ACROSS                   )
BORDERS, et al.,                           )
                                           )
        Plaintiffs,                        )
                                           )
        v.                                 )         No. 8:17-cv-02921-TDC
                                           )
DONALD J. TRUMP, in his official           )
capacity as President of the United        )
States, et al.,                            )
                                           )
        Defendants.                        )
____________________________________)
                                           )
EBLAL ZAKZOK, et al.,                      )
                                           )
        Plaintiffs,                        )
                                           )
        v.                                 )         No. 1:17-cv-02969-TDC
                                           )
DONALD TRUMP, in his official capacity )
as President of the United States, et al., )
                                           )
        Defendants.                        )
____________________________________)

       DEFENDANTS’ CONSENT MOTION FOR TWO-DAY EXTENSION OF TIME
                       TO FILE MOTION TO DISMISS
         Case 8:17-cv-00361-TDC Document 263 Filed 11/05/18 Page 2 of 3



       Defendants respectfully request that the Court grant a two-day extension of time—i.e., until

November 7, 2018—for Defendants to file their motion to dismiss in each of the above-captioned

cases. Defendants respectfully submit that good cause exists for this request for the reasons set

forth below:

       1.      On October 12, 2018, in each of the above-captioned cases, the parties filed a joint

motion seeking leave for Plaintiffs in two cases to file amended/supplemental complaints, and also

for entry of a proposed briefing schedule regarding Defendants’ forthcoming motion to dismiss.

See International Refugee Assistance Project (IRAP) v. Trump, No. 8:17-cv-361-TDC (D. Md.),

ECF No. 260; Iranian Alliances Across Borders (IAAB) v. Trump, No. 8:17-cv-02921-TDC (D.

Md.), ECF No. 76; Zakzok v. Trump, No. 8:17-cv-2969-TDC (D. Md.), ECF No. 60.

       2.      Under the proposed schedule set forth in that joint motion, Defendants’

consolidated motion to dismiss would be due on November 5, 2018. See id. ¶ 6.

       3.      Earlier today—i.e., on November 5, 2018—the parties were notified that the Court

had granted their joint motion in each of the cases. See IRAP, ECF No. 262; IAAB, ECF No. 77;

Zakzok, ECF No. 61.

       4.      Given the significant review and coordination required within the Government

regarding Defendants’ forthcoming motion to dismiss, Defendants are not in a position to file their

motion to dismiss today, as originally proposed in the briefing schedule. Accordingly, Defendants

respectfully request a short, two-day extension—i.e., until November 7, 2018—to file their motion

to dismiss in each of the above-captioned cases.

       5.      Undersigned counsel for Defendants contacted counsel for Plaintiffs regarding this

request, who indicated that Plaintiffs in all three cases consent to Defendants’ requested two-day

extension.




                                                   -1-
       Case 8:17-cv-00361-TDC Document 263 Filed 11/05/18 Page 3 of 3




Dated: November 5, 2018            Respectfully submitted,

                                   JOSEPH H. HUNT
                                   Assistant Attorney General

                                   ROBERT K. HUR
                                   United States Attorney

                                   JOHN R. TYLER
                                   Assistant Director, Federal Programs Branch

                                   /s/ Daniel Schwei
                                   DANIEL SCHWEI (Bar No. 96100)
                                   MICHELLE R. BENNETT (Bar No. 806456)
                                   Senior Trial Counsel
                                   United States Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L St. NW
                                   Washington DC 20005
                                   Tel: (202) 305-8693
                                   Fax: (202) 616-8460
                                   E-mail: daniel.s.schwei@usdoj.gov




                                        -2-
